Citation Nr: 0416979	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neurological 
disorder.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a renal disorder 
manifested by hematuria.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision by the RO in St. Louis, 
Missouri.

The issues of entitlement to service connection for a renal 
disorder manifested by hematuria and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a neurological disorder will be addressed in 
the REMAND portion of this decision.  This issue is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a January 1966 decision, the RO denied a claim for 
service connection for a left foot disability.  Evidence 
received since the unappealed January 1966 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's right foot disability is not of service 
origin and was not caused by any incident of service. 

4.  The veteran's current left ankle disability is not of 
service origin and was not caused by any incident of service. 

5.  Service connection is in effect for prostatitis, rated as 
40 percent disabling and bilateral hearing loss rated as 10 
percent disabling.  

7.  The veteran's current low back disability is not of 
service origin and is not causally related to a service 
connected disorder.


CONCLUSIONS OF LAW

1.  The unappealed January 1966 RO decision which denied 
service connection for left foot disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left foot 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A left ankle disability was not incurred in or aggravated 
by active service nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

5.  A low back disability was not incurred in or aggravated 
by active service nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

6.  A low back disability is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 
C.F.R. § 3.156(a) regarding new and material claims and 
second sentence of 3.159(c) were amended effective August 29, 
2001. These amendments are effective only on claims received 
on or after August 29, 2001, and are, thus, not relevant in 
the instant case. See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with letters dated in April 2001 and July 2003, 
as well as statements of the case dated in March 2001 and 
July 2003, and a July 2003 supplemental statement of the case 
that collectively provided notification of the information 
and medical evidence necessary to substantiate these claims.  
The documents specifically indicated what steps VA would make 
and what was required of the veteran and what evidence the VA 
would obtain.  Quartuccio v. Principi 16 Vet. App. 183 
(2002).  The RO has also made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  The 
veteran has been afforded the opportunity for VA examinations 
during the course of these claims.  

With respect to the applications to reopen claims for service 
connection for a left foot disability, the Board notes that 
the April 2001 and July 2003 letters were mailed to the 
veteran subsequent to the appealed January 2000 rating 
decision in violation of the holding in Pelegrini, supra.  
Also, the VA has not specifically informed the veteran to 
submit copies of all evidence in his possession pertinent to 
his claim, which have not been previously submitted in 
violation of 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that in the instant case the veteran has not been 
prejudiced by these defects.  In this regard, the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  As such, the Board finds that the VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran served on active duty from September 1960 to 
August 1965.  His established service-connected disabilities 
include prostatitis, rated 40 percent disabling, and 
bilateral hearing loss, rated 10 percent disabling.

A review of the veteran's service medical records reflects 
that on medical examination performed for enlistment purposes 
in September 1960, the veteran's feet, lower extremities, and 
spine were clinically evaluated as normal.  In a September 
1960 report of medical history, the veteran denied a history 
of foot trouble, swollen or painful joints, tumor, growth, 
cyst, or cancer.

A January 1961 treatment note shows that the veteran hit his 
left foot against a solid object.  The diagnostic impression 
was a contusion of the 4th metatarsal head
In July 1962, the veteran was treated for complaints of a 
twisted ankle (the examiner did not indicate which ankle).  
No swelling or discoloration was visible.  In October 1962, 
the veteran was treated for an injury to the right 5th toe; 
it was noted that the veteran had stubbed his toe and scraped 
off a piece of flesh.

On re-enlistment medical examination performed in November 
1962, the veteran's feet, lower extremities, and spine were 
listed as normal.  

In April 1964, the veteran was seen for slight necrosis of 
the tissue of the soles of both feet.  The diagnostic 
impression was immersion foot, bilateral.  
On medical examination performed for separation purposes in 
August 1965, the veteran's feet, lower extremities, and spine 
were listed as normal.  

A post-service outpatient medical record dated in September 
1965 from an Army hospital in Honolulu, Hawaii reflects that 
the veteran was recently involved in a motorcycle accident 
with injury to the left heel.  At that time the veteran 
stated that during service he did a lot of marching and had 
some soreness in his feet.  He never saw a doctor because of 
soreness in the left ankle.  An X-ray study showed a 
unicameral bone cyst of the left os calcis.  The examiner 
indicated that the cyst had been present for a long time, and 
opined that it existed prior to service and was not 
aggravated during service.  All the aggravation had happened 
since his discharge from service.

By a letter dated in mid-September 1965, a private physician 
indicated that he examined the veteran's left foot and ankle.  
He said that the veteran reported having left foot pain in 
service, but said he never sought treatment for it.  He 
related that his left leg was injured in a motorcycle 
accident six days after separation from service.  He reported 
that his left foot bothered him a little more ever since the 
injury.  On examination, there was a smooth prominence of 
bone on the lateral aspect of the os calcis which was not 
present on the right foot.  An X-ray study of the left os 
calcis showed a well-defined area of decreased density in the 
os calcis with increased density of bone surrounding it.  The 
doctor opined that this area of decreased density could be a 
bone cyst, which usually occurred in growing individuals, or 
a chondromyxoid fibroma or a fibrous dysplasia or 
enchondroma.  The doctor indicated that it was possible that 
this condition was aggravated by service since the veteran 
reported an onset of symptoms two years into his military 
service.  He opined that the condition was benign, and 
recommended further studies.

In September 1965, the veteran submitted a claim for service 
connection for a tumor on the heel of the left foot.  By a 
statement dated in September 1965, the veteran asserted that 
he did not have left heel trouble or a bone cyst prior to 
service.  He said he first noticed left heel pain in January 
1962.

An October 1965 private medical report from the attending 
physician reflects that the veteran was seen in an emergency 
room in late August 1965, at which time the veteran reported 
that he was injured in a motorcycle accident.  X-ray studies 
of the left knee, tibia, fibula and foot were negative for 
fractures or dislocations.  There was an incidental 
radiological finding of a large cystic lesion in the latero-
plantar aspect of the left os calcis.

In a January 1966 rating decision, the RO denied service 
connection for a tumor of the left heel.  At that time the RO 
determined that there was no evidence of a left heel disorder 
during service.  The veteran was notified of this decision in 
January 1966, and he did not appeal.  Accordingly, that 
decision is final.  38 U.S.C.A. § 7105.

At an August 1966 VA examination performed to evaluate other 
complaints, the veteran reported that a cyst was removed from 
his left heel in February 1966 at Queens Hospital.  

VA medical records dated from the 1970s to 2000 reflect 
treatment for a variety of conditions.  VA medical records 
dated from 1999 to 2000 reflect treatment for a variety of 
conditions, sleep apnea and diabetes mellitus.  In November 
1999, the veteran reported that he had left ankle pain for 30 
years.  He said he had problems during service, and sustained 
an ankle fracture after service.  A February 2000 podiatry 
note reflects that the veteran had a pes cavus foot type; the 
diagnostic assessment was metatarsalgia, bilateral.  Orthotic 
shoe inserts were prescribed.  

By a letter dated in August 1999, a private physician, A. M. 
M., MD, indicated that the veteran complained of left ankle 
pain (among other complaints not at issue).  The veteran 
reported that he received a left ankle injury during service 
and had multiple problems since 1962 or 1963.  Dr. M. also 
indicated that there was a history of seizure disorder and 
some element of central nervous system disease which was 
unclear.  The pertinent diagnosis was previous old injury of 
the left ankle with probable advanced degenerative joint 
disease in the left ankle joint.

By a letter dated in September 2000, a private physician, K. 
D. R., D.O., indicated that she treated the veteran for a 
little more than a year.  The veteran complained of ankle 
pain which he felt was exacerbated by a bone cyst and 
subsequent surgery incurred during service, and a sleep 
disorder.  Dr. R. summarized post-service medical records 
regarding the veteran's bone cyst of the left heel.

VA medical records dated from 2001 to 2002 reflect treatment 
for complaints of left ankle pain and back pain.  In December 
2001, the veteran complained of progressive left ankle pain; 
he reported that he had a fracture of the left ankle 30 years 
ago.  The pertinent diagnosis was left ankle pain status post 
fracture.  A December 2001 X-ray study of the left ankle 
showed severe osteoarthrosis, probable postoperative changes, 
and was otherwise negative.  In February 2002, the veteran 
was diagnosed with traumatic arthritis of the left ankle.

By a statement dated in March 2003, the veteran asserted that 
a bone cyst was diagnosed within six days after separation 
from service, and that he still suffered from that cyst.  He 
essentially contended that the cyst was incurred in service.  
He stated, "I originally claimed the left foot and the VA 
changed the wording to the right foot."  He contended that 
due to the cyst on his left foot he had an uneven gait which 
caused low back pain.

At a July 2003 VA orthopedic examination, the examiner noted 
that bone cysts usually occur in the first and second decades 
of life, with most occurring in children.  The examiner 
opined that the veteran's bone cyst existed prior to service, 
found no evidence in the medical literature that extensive 
running or other activities, such as those engaged in by this 
veteran in the service would have aggravated this bone cyst.  
He stated that it was not as least as likely as not that the 
veteran's arthritis of the ankle was related to his activity 
in the service, and not as least as likely as not that it was 
aggravated by his activity in the service.  He diagnosed low 
back strain, and noted that an X-ray study was pending.  A 
July 2003 X-ray study of the lumbosacral spine reflects 
degenerative changes involving the lower thoracic and lumbar 
spine, disc disease at the level of L4-L5 and L5-S1, 
degenerative changes involving the lower lumbar articulating 
facets, deformity related to the superior margin of the left 
iliac crest which might be developmental, post-traumatic 
versus post-surgical.  There was no avulsion, compression 
fractures or malalignment.

At a July 2003 VA examination of the left ankle, the examiner 
diagnosed severe osteoarthrosis of the left ankle.  At a July 
2003 VA examination of the feet, a foot disorder was not 
diagnosed; the only diagnosis was severe osteoarthrosis of 
the left ankle.

At a September 2003 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran reiterated many of 
his assertions.  He contended that during service he was 
treated for "a bilateral problem of the feet" which 
required him to wear shoe inserts.  He stated that he twisted 
his left ankle in service in July 1862, and also had a left 
ankle fracture in 1971, after separation from service.  He 
contended that his current low back disability was secondary 
to his bilateral foot disability.  Testimony was also 
received from the veteran's spouse

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. at 448.

The veteran's statements describing symptoms of a disorder 
and/or an injury
are considered to be competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing medical expertise 
gained through specialized training, experience or knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

New and Material Evidence 

Left Foot Disability

The veteran's claim for service connection for a left foot 
(heel) disability was previously denied by the RO, in a 
January 1966 decision.  The veteran did not appeal this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim for service connection for a 
left foot disability in January 1966, it had before it the 
veteran's service medical records, which reflect treatment 
for a contusion of the left 4th metatarsal head, and for 
bilateral immersion feet.  Service medical records do not 
reflect treatment for pes planus or pes cavus.  The RO also 
considered post-service medical records dated shortly after 
separation from service, which reflect treatment for a left 
heel cyst, discovered during treatment for injuries incurred 
in a motorcycle accident.  X-ray studies performed in August 
1965 were negative for fracture.  A September 1965 post-
service medical opinion from an Army hospital reflects that 
the examiner opined that the cyst had been present for a long 
time, that it existed prior to service, and was not 
aggravated during service.  The RO considered a private 
medical opinion dated in September 1965 to the effect that it 
was possible that the veteran's bone cyst was aggravated by 
service, based on the veteran's reported history.

Since the January 1966 rating decision, VA medical records 
reflect that the veteran reported that a cyst was removed 
from his left heel in February 1966.  Recent VA medical 
records reflect that the veteran has been treated for 
bilateral metatarsalgia, with a pes cavus foot type.  Such 
evidence, although new, is not material, as it relates to 
disabilities of the left feet first shown many years after 
service.  Also received since the January 1966 decision is a 
report of a July 2003 VA examination.  In this examination, 
the examiner opined that the veteran's bone cyst existed 
prior to service, and was not aggravated by service.  The 
Board finds that this examination report, although new, is 
not material, as it does not relate any current left foot 
disability to service.  Id.

Since the 1966 RO decision, the veteran and his 
representative have submitted statements and the veteran and 
his spouse have provided testimony to the effect that the 
veteran has a left foot disability, which was incurred in 
service.  These assertions are not new as they are cumulative 
of the veteran's statements, which were of record at the time 
of the prior final denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

The Board concludes that new and material evidence has not 
been submitted since the January 1966 RO decision.  Thus, the 
claim for service connection for a left foot disability has 
not been reopened, and the January 1966 RO decision remains 
final.

Service Connection 

Left Ankle Disorder

Service medical records reflect that in July 1962, the 
veteran was treated for complaints of a twisted left ankle as 
confirmed by the veteran.  The evaluation showed no swelling 
or discoloration.  There was no indication of a fracture.  
Additionally, the separation examination showed no 
abnormality of the left ankle.  The first post service 
clinical evidence of a left ankle disorder was in 1999 when 
arthritis was diagnosed.  This is more than 33 years after 
service.  The veteran's private physician in August 1999 
related the arthritis of the ankle to an old injury.  
However, this opinion was based on the clinical history as 
related by the veteran who indicated he sustained an in 
service injury.  At that time the veteran made no reference 
to the post service injury to the left ankle.  The veteran's 
self-reported history does not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Thus, this opinion is not sufficient to establish 
service connection.  Additionally, the VA examiner in July 
2003, after reviewing the entire record indicated that the 
arthritis of the ankle was unrelated to service.  Accordingly 
the Board finds that there is no competent medical evidence 
relating any current left ankle disorder to service.  Thus, 
service connection is not warranted. 

Right Foot Disorder

The service medical records show that in October 1962 the 
veteran was treated for an injury to the right 5th toe and in 
April 1964 for immersion right foot.  However, at the time of 
the separation examination no abnormality of the right foot 
was demonstrated.  

Additionally the first post service evidence of a right foot 
disorder was in 2000 when pes cavus and metatarsalgia was 
diagnosed at a VA facility.  This is many years after 
service.  There is no current medical evidence showing any 
residual disability resulting from the inservice immersion.  
Also, there is no medical evidence of records which relates 
any current right foot disorder to service.  Accordingly, it 
is the judgment of the Board that service connection for a 
right foot disorder is not warranted.  

Low Back Disorder

The veteran asserts that he incurred a low back disability 
due to his foot and ankle disabilities.  Service connection 
is in effect for prostatitis, rated as 40 percent disabling 
and bilateral hearing loss rated as 10 percent disabling.  
The service medical records reflect no complaint or finding 
of a low back disorder.  The first post service clinical 
evidence of a low back disorder is many years after service. 
The veteran asserts that he incurred a low back disability 
due to his foot and ankle disabilities.  There is no medical 
evidence of records which relates the veteran's low back 
disorder to service or a service-connected disability.  
Accordingly, service connection for a low back disorder is 
not warranted.

Regarding the aforementioned decisions, the Board finds that 
the evidence is not in equipoise as to warrant the 
application of the benefit of the doubt doctrine. 38 C.F.R. § 
3.102 (2003).


ORDER

The application to reopen a claim for service connection for 
a left foot disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a low back disability is denied.


REMAND

With respect to the claim for service connection for a renal 
disorder manifested by hematuria, the veteran's service 
medical records contain findings referable to hematuria.  
Post-service medical records also contain reports of 
hematuria.  One private physician has indicated that the 
veteran currently has a renal disorder, and the veteran has 
reported a continuity of symptomatology since service.  Some 
of the post-service medical records indicate that one of the 
symptoms of the veteran's service-connected prostatitis is 
hematuria.  The veteran contends that he currently has 
hematuria which is caused both by his service-connected 
prostatitis and by a renal disorder, which he contends was 
incurred in service.  

Also, the service medical records show abnormal 
electroencephalograms (EEG) during serving and a diagnosis of 
disease of the central nervous system of unknown etiology. 
These records also indicate that Dilantin was prescribed and 
was unsuccessful.  An abnormal EEG was recorded following 
service and a diagnosis of disease of the central nervous 
system of unknown etiology was made during a VA 
hospitalization in March 1967.  In light of the foregoing the 
Board is of the opinion that specialized VA examinations are 
warranted.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
renal and neurological disorders covering 
the period since his discharge from 
active duty to the present which have not 
been previously submitted.

3.  The veteran should be afforded a VA 
examination by a specialist in renal 
disorders to determine the nature, 
severity. and etiology of any renal 
disorder and hematuria.  The claims 
folder prior should be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests and 
studies should be performed.  Following 
the examination the examiner should 
render an opinion as to whether it is as 
likely as not that the veteran currently 
has a renal disorder that is related to 
service?  If no, the examiner is 
requested to comment on the clinical 
significance of the in service hematuria 
as it relates to the current diagnosis.  
If hematuria is present, the examiner 
should opine as to whether it is a 
manifestation of the veteran's service-
connected prostatitis.  A complete 
rational for any opinion expressed should 
be included in the report. 

4.  A VA examination should be conducted 
by a neurologist to determine the nature 
and severity of any neurological disease.  
The examiner should be provided with the 
veteran's claims folder in conjunction 
with the examination.  All testing deemed 
necessary should be performed.

Following the examination if a 
neurological disorder is diagnosed, the 
examiner should render an opinion as to 
whether it is as likely as not that the 
currently diagnosed neurological that is 
related to service or if existing prior 
to service underwent a chronic increase 
in severity beyond natural progression 
during service?  If no, the examiner is 
requested to comment on the clinical 
significance of the in service abnormal 
EEG as it relates to any current 
diagnosis.  

5.  Thereafter, RO should readjudicate 
the issues in appellate status.  If the 
claims remain denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



